Citation Nr: 1435462	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure.

2.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for a bladder disability, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issues of entitlement to service connection for a gastrointestinal disability, a bladder disability, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and a skin disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Republic of Korea from November 25, 1967 to December 13, 1968 including with Company C and Company B, 13th Supply and Services Battalion, with a principal duty of memorial activity specialist, including his periodic presence in an area along the demilitarized zone (DMZ).

2. There is a current diagnosis of type 2 diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for type 2 diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. § 3.303(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including endocrinopathies to specifically include Type II diabetes mellitus, are presumed by law and regulation to have been incurred in service if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to service connection based on herbicide exposure, VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent during active military service, certain diseases including Type II diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e). 

The Department of Defense (DoD) has identified specific units it has cited that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Id.  

VA's Adjudication Procedure Manual, M21-1MR, contains a list of a number of Battalions of Infantry, Cavalry, Armor, and Artillery Divisions identified as specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.   If a veteran alleges service along the DMZ in Korea, and was assigned to one of the cited units during this period, then that veteran's exposure to herbicides on a factual basis is conceded.  Id.  Once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including diabetes mellitus, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b) . 

Facts and Analysis

The Veteran's service personnel records show that he served in the Republic of Korea from November 25, 1967 to December 13, 1968.  There he was first assigned  to the 199th Personnel Service Company with a principal duty of clerk typist.  On June 3, 1968 he was reassigned to Company C and then Company B of the 13th Supply and Services Battalion, with a principal duty of memorial activity specialist.

A document on file titled Unit History shows that Company B provided supply and services to non-divisional units of the 20th General Support Group, and was the only (U.S. Army) mortuary in Korea.  Other associated documents including annotated photographs substantiate that the Veteran was part of Company B, 13th S&S Battalion, the unit operating the U.S. Army Mortuary in Korea.

During a November 2013 Travel Board hearing the Veteran testified before the undersigned Veterans Law Judge that he served in Korea between December 3, 1967 to December 1968.  He testified that while in Korea he served in Company B, 13 S&S Battalion, which was a supply unit for all of Korea, and that he was in the mortuary department.  He testified that his unit was stationed about 13 miles south of the DMZ, and that as part of the unit, he went to pick up bodies all over Korea including into the DMZ at least three times.
 
VA treatment records on file dated from September to November, 2009 include diagnoses of type II diabetes mellitus.  

Exposure to herbicides cannot be conceded based on service in one of the Battalions that the DoD has identified as having served in areas along the demilitarized zone in Korea where herbicides were used between April 1968 and July 1969.  

However, the Veteran has competently and credibly testified that he served in a mortuary tasked unit that entered the DMZ in Korea periodically in performance of duties including retrieval of dead bodies of U.S. Army soldiers; and that he personally went into the DMZ to pick up bodies or perform other duties at least three times.  
  
The Veteran's testimony is entirely consistent with the role of the Veteran's unit and his principal duty as memorial activity specialist.  The DoD has identified a large number of Battalions of Infantry, Cavalry, Armor, and Artillery Divisions as having had a presence along the DMZ in Korea during the relevant time period.  The probative evidence indicates that the Veteran's unit was the only one performing U.S. Army mortuary service functions in Korea, which logically would necessarily involve service to all of these Battalions.

It is likely that the Veteran's mortuary unit had a periodic presence in or along the DMZ while performing mortuary or other duties in support of the non-division units.  Such a role would naturally involve one or more of the DoD identified units from time to time as fatalities or other situations occurred, requiring the Veteran's unit to provide its services in or along the DMZ during the period the Veteran was stationed in Korea, which overlapped the period between April 1968 and July 1969.  

As there is probative evidence, including the Veteran's credible testimony, that he  was present along the DMZ in Korea multiple times between November 25, 1967 and December 13, 1968, the presumption of exposure to an herbicide agent is triggered.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  There is no  evidence to the contrary.  Id.

Service connection for type II diabetes mellitus is warranted.


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

During a November 2013 Travel Board hearing the Veteran testified that he started having a skin condition within two months after he left service.  The skin condition began on both elbows, then on the left and right lower extremity from the knee to the thigh.  The skin condition was manifested by splotchy, discolored looking skin.  The skin condition had spread since it started two months after service; and that condition is the same condition as is currently present.  

In his July 2010 application for benefits the Veteran claimed that he had peripheral neuropathy of the hands and feet that was secondary to Agent Orange (herbicide) exposure.  He also claimed a skin condition of the arms, legs, and back; a gastrointestinal disability involving difficulty swallowing; a bladder condition involving urination; and erectile dysfunction.

During the November 2013 Travel Board hearing, the Veteran testified that his claimed gastrointestinal disability, bladder disability, erectile dysfunction, and peripheral neuropathy of the upper and lower extremities, were all etiologically related to his type II diabetes mellitus.  

In a VA Form 21-4142, Authorization and Consent to Release Information to the VA, the Veteran listed Dr. Earl Stewart, M.D. as having provided treatment between 2008 and 2010 for claimed conditions.  The record shows that he did not sign the release form and later did not reply to the RO's request to provide a signed form.  An October 2009 VA treatment record of an initial evaluation shows that the Veteran reported a history of primary treatment over 20 years from Dr. Stewart in Jackson, Tennessee, along with treatment from Dr. Brooks.  

The record includes VA and private treatment records in 2000 and 2009 for various conditions that may be associated with one or more of the claimed conditions on appeal.  

In light of the Veteran's contentions and the state of the record, the Board finds that after obtaining all additional VA treatment records and any missing private treatment records material to the claims, the Veteran must be afforded VA examinations that provide responsive etiological nexus opinions on the claims for service connection on appeal.  See 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Given the grant of service connection for type II diabetes mellitus, an opinion is necessary as to the likelihood of a nexus between the claimed disabilities and the service-connected type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private medical records of treatment of the Veteran for claimed conditions related to the gastrointestinal system; the genitourinary system, including of the bladder or erectile dysfunction; peripheral neuropathy; or skin; including all VA treatment records dated since November 2009, and relevant private treatment records from Dr. Earl Stewart in Jackson Tennessee and Dr. Brooks.  

2.  Notify the Veteran that he may submit lay evidence of any continuity of relevant symptoms since service or since diagnosis of type II diabetes mellitus; to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed conditions during and since service, or since diagnosis of his type II diabetes mellitus. Provide an appropriate period of time for the receipt of such requested lay evidence. 

3.  After completion of the above development, schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and likely etiology of any diagnosed (a) gastrointestinal disability; (b) genitourinary disability involving bladder (urination difficulty) or erectile dysfunction; (c) peripheral neuropathy of the upper or lower extremities; and (d) skin disability. 

The claim folder and a copy of this Remand must be made available to and be reviewed by the examiners and all necessary tests are to be conducted.   A complete rationale for any opinion expressed and conclusion reached must be set forth in the report.

For any diagnosed (a) gastrointestinal disability, (b) genitourinary disability involving bladder (urination difficulty) or erectile dysfunction, (c) peripheral neuropathy of the upper or lower extremities, or (d) skin disability, the respective examiners must opine as to whether it is at least as likely as not that such disability: 
(i) had its onset in service or is otherwise due to service to include due to acknowledged exposure to herbicides (Agent Orange) in service in the Republic of Korea along the demilitarized zone; or 
(ii) in the case of calculi of the kidney, bladder or gallbladder, or cardiovascular-renal disease to include nephritis, or an organic disease of the nervous system, or peptic ulcer, it had its onset within one year of the Veteran's discharge from active duty in December 1968; or 
(iii) was caused or aggravated by type II diabetes mellitus, or by any other chronic condition the examiner finds to be etiologically related to service. 

4.  Then readjudicate the appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


